In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-284 CV

____________________


IN RE PHILIP J. POHL




Original Proceeding



MEMORANDUM OPINION
	Philip J. Pohl filed a petition for writ of mandamus on June 4, 2007.  Pohl complains
that the trial court denied discovery that would reveal that Texas Department of Criminal
Justice employees working in the Polunsky Unit mishandled inmate grievances.  Pohl
requests that this Court order the judge to allow him to obtain discovery.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a duty
imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co. v. Tipps,
842 S.W.2d 266, 271 (Tex. 1992); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992). 
Pohl filed notice of appeal in the underlying case, and an active appeal has been docketed in
this Court under No. 09-07-285 CV.  The relator has not demonstrated his entitlement to
mandamus relief, nor has he shown that he has no adequate remedy by appeal.  Accordingly,
the petition for writ of mandamus is denied.
	PETITION DENIED.

								PER CURIAM



Opinion Delivered July 12, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.